PER CURIAM.
George P. Ciporkin (the Plaintiff) appeals from a final judgment in which he was awarded zero dollars, after setoffs, against Irwin Contracting, Inc. (“Irwin”). The case involves negligence claims, including both personal injury and property damage claims, arising from water leakage in 2007 at his new condominium unit. We have carefully reviewed the entire record in this complex case. Although the jury’s verdict in favor of the Plaintiff was not generous and the inclusion of Irwin’s claims against third-party defendants made a complex case even more difficult to try, we cannot hold that the trial court abused its discretion in denying the Plaintiffs motion for new trial or in refusing to sever the claims against the third parties. We have found no preserved error that would permit us to give the Plaintiff any relief from this judgment.
Affirmed.
ALTENBERND, WALLACE, and CRENSHAW, JJ., Concur.